DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

The instant application is a reissue of U.S. Patent No. 9,477,836 (hereinafter the ‘836 patent), filed on 23 April 2014 and granted on 25 October 2016.

In response to the previous office action, Applicant has remedied the objections of claim numbering; additionally, Applicant has amended claims 1, 7, 9-11, 15, 16, 20, 22, 25, 27-29; cancelled claim 18; and added claims 31-34. Claims 1-17 and 19-34 have been examined.

Reissue Applications

The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:


Claim Objections

Claims 11, 19, and 31-34 are objected to under 37 CFR 1.173(b) because of the following informalities:
Claim 11 recites “selecting the one of one or more character maps the one or more character maps which have been cached” in lines 4-6. This makes no sense. It is being presumed this should read “selecting the one of one or more character maps from the one or more character maps which have been cached.”
Claim 19 is improperly marked in that it does not show it has been amended to being dependent on claim 6. Claim 19 appears to be a redundant recitation of base claim 6. It is being presumed that claim 19 is actually dependent on claim 7.
Claims 31-34 should be underlined in their entirety (including claim numbers) because they do not appear in the original patent.

Claim 33 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 20. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). The only difference between the two claims 

Appropriate correction is required.

Claim Rejections - 35 USC § 251

Claims 1-17 and 19-34 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 31 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Allowable Subject Matter

Claims 1-17, 19-30, 32, and 34 would be allowable if Applicant were to overcome the rejection(s) under 35 U.S.C. 251 set forth in this Office action.

Claim 31 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 251 and 35 U.S.C. 112(b) set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  No art could be found that suggested a client-server system in which a server uses a mapping to a font data repository to obfuscate a set of characters as a different set of characters corresponding to the mapping in that font data repository, and transmitting the obfuscated data to the client computing device.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HENEGHAN whose telephone number is (571)272-3834.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571)270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/MATTHEW E HENEGHAN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


Conferees:
/MINH DIEU NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992